Order modified so as to grant the plaintiff’s motion to strike out all of the defenses contained in the defendants’ answer, but denying its motion to strike out the counterclaims, and as modified, affirmed, with ten dollars costs and disbursements to appellants. In our opinion, the defendants have set forth no defenses in their answer, but the counterclaims alleged are sufficient, if proved, to entitle them to offset the amounts claimed against the amount due upon the bond and mortgage in question. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.